 Case 2:20-cv-03365-DSF-AGR Document 15 Filed 05/11/20 Page 1 of 1 Page ID #:63



 1
 2
 3
 4
 5
 6
 7
 8                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   Terri Alves, on behalf of herself and )     Case No.: 2:20-cv-03365-DSF-AGR
     others similarly situated,            )
11
                                           )
12                    Plaintiff,           )     ORDER GRANTING VOLUNTARY
                                           )     DISMISSAL OF DEFENDANT
13
     v.                                    )     TYPEFORM US, LLC, ONLY,
14                                         )     WITHOUT PREJUDICE
     Typeform US, LLC and Agent Zip, )
15   Inc.,                                 )
16                                         )     HON. DALE. S. FISCHER
                      Defendants.          )
17
                                           )
18
19                Based upon the Notice of Voluntary Dismissal, and good cause, this
20   Court hereby orders Defendant Typeform US, LLC to be, and is, dismissed without
21   prejudice.
22         IT IS SO ORDERED.
23   DATED: May 11, 2020
24                                         Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28

                                               ORDER
